UNHLED SLATES DISTRICT COURT
LASTERN DISTRICT OF TENNESSEE
AT GREENEVILLE

UNITED STATESOP AMERICA
— } No. 2:20-CR-063-(1 |
v. ) JUDGE JORDAN
}
KIRK ESTES

PLEA AGREEMENT

 

The United States of America, by the United States Attomey for the Fastern District ot
Vennessee, und ihe defendant. Kirk Estes, and the defendant's attorney, Nikki Himehaugh, have

aprecd upon the following:

{. The defendant will plead yuilty to the follawing countts) in the indicument:
a) Lesser Included Offense of Count Onc. a conspiracy to distribute more than

100 grams of hero, in vislation of 21 UOS.C. 88 846 and 84 ifaw ly and S4 ECb C108).

The punishment for this offense is as follows: a minimum mandatory 3 vears up to 40 years
imprisonment, a minimum mandatory 4 yeurs up to life on supervised release, a $5,000,000.00 fine,
and 6 5100.00 special ussessment fee,

4, In consideration of the defendant’ s pullty pleats), the Uvited States agrees Wo mive the
Court ut the time of semencing to dismiss the remaining count(s) ayainst the defendant in this
indictment,

3. The defendant has read the indictment. discussed the charges and possible defenses
with deterise counsel, and understands the erie’ s) charged. Specifivally, the elements of the
offense(s) are as follows: As io Count One, the defendant aurees that éach of the iollowing
clements of the crime must be proven beyond 2 reasonable doubt: (1) An agreement to distribute or

possess with the intent to distribute heroin, (2) knowledge and intent te jom the conspiracy: (3)

a

 

Case 2:20-cr-00063-DCLC-CRW Document 191 Filed 05/27/21 Page 1of8 PagelD #: 563

 

 

 

 
participation in the canspiracy, and (4) the conspiracy involved 100 grams or more of a mixture and
subslince containing heroin,

4, in-support.of ihe defendant's yuilty plea. the defendant agrees and stipulates to the
following facts, which satisty the offense elements: These are the facts submitted for purposes of the
defendant's guilty plea. ‘They do not necessarily constitute all of the facts in the case. Other facts
tay be relevant to sentencing, Both the defendant and the United States retam the right to present
additional facts to the Court te ensure a fay and appropriate sentence in this case.

al In 2018, the Tennessee Burcau of lnvestization, Kingsport Police
Department, Second Judicial Disiriet Drug Task Force, Sullivan County Sheriif’s Department, Drag
Enforcement Administration, and the Buremi of Alcohol, Tobacco, and Firearms b gan an
investigation into herom trafficking in Northeast Tennessee, because of the increase in overdose
deaths in Sullivan County, Tennessee,

b) As part of the investigation mto one of the averdoses agents identified eo-
defendants Rodney Jenkins, also known as “Unk”, and Kendall Pints, also known as"Pace", ay local
sources of supply of heroin. ‘The defendant now admits that Jenkins, Pitts. and an unindicted
coconspirator worked together to sell heroin and supplied him (Estes) with relatively small
quantities of heroin ona near daily basis -and often multiple times a day: the defendant used some
of that heroin and sold the remainder. The defendant further admits that he participated in this
scheme for the entire duration of the charged conspiracy.

a) During the course of ihe investigation, agents developed a confidential
informant (C1) that contd purchase heroin from the defendant, On January 16, 2030 the CI
purchased approximately one gram of heroin. which was comprised of approximately 10 dosage

units or heroin packaged in white wrappers secured with a small black rubber band. The defendant.

bad

 

 

eee

Case 2:20-cr-00063-DCLC-CRW Document 191 Filed 05/27/21 Page 2of8 PagelD #: 564

 

 

 

 

 

 

 
‘sold the heroin for $175 and the deal took place in the dnveway of the defendant’s residence Incated
at L457 Ridgecrest Ave, Kingsport, Tennessee.

dd) On February 6, 2020 the CL purchased approximately two grams of heroin,
which was comprised of approximately 20 dosage units of heroin packaged in white wrappers.
secured with a small blick rubber band. The defendant sold the heroin for $350 and the deal took
place in the driveway of the defendant's residence located ul 1357 Ridgecrest Ave. Kingsport,
Tennessee

| €] On February 11, 2020 the CL purchased approximately two grams of heroin,
which was comprised of approximately 20 dosage units of heroin packaged in white wrappers
secured witha small black rubber band. The defendant sold the heroin for $340 and the deal wok
place in the driveway of the defendant's. residence locaied at 1357 Ridgecrest Ave. Ringsport,
Tennessee, Agents conducting surveillance of this event saw the defendant meet with Jenkins at ¢
gas station immediately prior te the drug deal, The defendant now admits that Jenkins supplied him
with heroin while they metat the gas station,
the conspiracy, the

“i go> aap ie FOO fA
defendant disiributed more than 704 grants of heroin, but less thas 4400 grams.

 

f) The parties agree and the defendant admits that during

B) For the purposes of this plea agreement, the parties agree that NO role
adjustments (2-level increase for Aperavating Role pursuant to USSG S3B11 or 2-level decrease
for Mitigating Role pursuant to USSG 8311.2) should apply to this defendant.

5. The defendant is pleading guilty because the defendant is in fier guilty.

The defendant understands that, by pleading guilty, the defendant is Biving up several nehis,

ineluding:
i) the right to plead not guilty;
3

 

Case 2:20-cr-00063-DCLC-CRW Document 191 Filed 05/27/21 Page 30f8 PagelD #: 565

 

 
b) the right to a speedy and public iial by jury;
&) the right fo assistance of counsel at trial:
d the right to be presumed Innocent and t have the burden of proof placed on

the United States to prove the defendant guilty beyond a reasonable doubt;

e) the right to confront and cross-examine witnesses against the defendant:
h the right to testily on one’s own behal!, 10 present evidence in opposition io the

charges, and to compel the attendance of witnesses: and

g) the right notio wstily and to have that choice net used against the defendant.
b. The-parties agree that the appropriate disposition of this case would be the following

as.to each count:
a) The Court may impose any lawful termis) of imprisonment, any lawful fine(s),

and any lawful term(s) of supervised release up to the statutory THANE Ss);

b} The Court will inmpose special assessment fees as required by law: and
¢) The Court may order forfeiture as applicable and restitution as appropriate,

No promises have been nade by any representative of the Unitcd Staes-to the defendant us to what
the sentenve will be in this case, Any estimates or predictions made to the defendant by defense
counsel or any other persian regarding any potential sentence in this case are not binding on the Court,
and may not be used as a basis to rescind this plea agreement or withdraw the defendant's guilty
pleats), The defendant understands that the sentence in this case will be determined by the Court after
it fecgives the presentence Investigation report from the United States Probation Office and any
formation presented by the parties, The defendant acknowledges that the sentencing determination

will be bused upon the entire scope of the defendant's criminal conduct, the defendant's criminal

 

Case 2:20-cr-00063-DCLC-CRW Document 191 Filed 05/27/21 Page 4of8 PagelD #: 566

 

 
history. and pursuant to other factors and_guidelines as set forth in the Sentencing Guidellnes-and the
factors set forth in 18 USAC. § 4943,

7, Given the defendant's agreement to plead guilty, the United States will not oppose a
iwo-level reduction for acceptance of responsibility under the provisions of Section 3E1.1(a) of the
Sentenome Guidelines. Further, if the defendunt’s offense level is 16 or greater, and ihe defendant is
awarded the two-level reduction pursuant to Section JE]. 1a), the United States agrees to move, at or
before the time of sentencing, the Court to decrease the offense level by one additional level pursuant
lo Section SEL) of the Sentencing Guidelines, Should the defendant | engage in any conduct or
Make apy statements that ure Inconsistent with accepting responsi ibi lity for the defendant's offense(s),
including violations of conditions of release or the commission of any additional afiense(s) prior to
sentencing, the United States will be free to decline to make such motion. to withdraw that motion if
already made, und to recommend ta the Court that the defendant not receive any reduction for

acceptance of responsibility under Seetion 3F.1.1 of the Sentencing Guidelines,

8. the detendunt agrees to pay the special axsessment in this case prior td sentencing,
4, Financial Obligations s. The defendant agrees to pay all fines and/or restitution to the

Clerk of Court. The defendant also aprees. that the full fine and/or restitution amount(s} shall be
considered due and pavable immediately. If the defendant cannot pay ihe full amount immediately
and is placed in custody or under the supervision of the Probution Office at any time, the defendant
agrees that the Bureau of Prisons and the Probation Office will have the authority to establish payment
schedules to ensure payment of the fine and/orrestitution, The defendant further agrees to cooperate
fully in efforts to collect any finuncial obligation imposed by the Court by set-off of federal payments,
execution on non-exempt property. and any other means:the United States deems appropnate. The

defendant and counsel also agree that the defendant may be contacted post-judement regarding the

 

Case 2:20-cr-00063-DCLC-CRW Document 191 Filed 05/27/21 Page SOrs’ Page Pagel : #: 567

 

 
collection of any financial obligation imposed by the Court without notifying the defendant's counsel
and outside the presence of the defendant's counsel, In order to facilitate the collection of financial
obligations to be imposed with this prosecution, the defendant agrees to disclose fully all assets in
which the defendant hus any interest or over which the defendant exercises contro}, directly or
indirectly, including those heli by a spouse, nominee, or other third party. {nv furtherance of this
agreement, the defendant additionally agrees to the following specific terms and conditions:

a) Hf se requested by the United States, the defendant will promptly submit a
completed financial statement to the LUS. Anorney‘s Office, in a form it provides and as it directs.
The defendant promises that such financial statement and disclosures will be complete, accurate, and
truthful.

by) The defendunt expressly authorizes the U.S. Attorney's Office to obtain a credit
report on the defendant in order tu evaluate the defendant's ability t satisy any financial obligation
imposed by the Court.

e) If so requested by the United States, the defendant will promptly execute
futhorizations on forms provided by the U.S. Attarney‘s Office to permit the U.S. Atlomev's Office
to obtain Financial and tax records of the-defendant,

10. The defendant acknowledges that the principal benefits to the Linited States of a plea
agreenient include the conservation of limited government resources and bringing a certam end tothe
case. Accordingly. in consideration of the concessions made by the United States in this agreement
and as a further demonstration of the defendant's acceptance of responsibility fim the offensets)
committed, the defendant voluntarily, knowingly, and intentionally agrees to the following:

a) The defendant-will not file adirect appeal of the defendant's convietion(s) or

sentence with one exception: The defendant retains the right tw appeal a sentence imposed above the

 

 

 

 
sentencing guideline range determined by the Court or above any mandatory mininyum sentence
deemed applicable by the Court, whichever is greater. The defendant also waives the right to appeal
the Court's determination as to whether the defendant's sentence will he consecutive or partially
concurrent to any other sentence.

bj The defendant will not file any motions or pleadings pursuant to 28 S.C,

n '

§ 2255 or otherwise collaterally attack the delendant’s conviction(s) of sentenee, with two exceptions:

The defendant retains the right to file a § 2354 motion as to () prosecutorial misconduct and (i)

ileficcdve assistance of counsel.
c) The defendant will not, whether directly or by a representative, request or

receive from any department or agency of the United States any records pertaining to the investigation
or prosecution of this case, including, without limitation, any records that miay be sought under the
Freedom of Information Act, 5 U.S.C, Section 532, or the Privacy Act of 1974, 5 U.S.C. Seetion $522.
i, Ihis plea agreement becomes effective once it is signed by the parties and ia not
comingent on the defendant's entry of a puilty plea, | tthe United States violates the terms of this plea
agreement, the defendant will have the right to withdraw from this agreement. H the defemisat
violates the terms of this plea agreement in any way (including but not limited to faili ing to enter guilty
plea(s) a8 agreed herein, moving to withdraw guilty plea(s) after entry. or by violating any court order
or any local, state or federal law pending the resolution of this case), then the United States will have
the right to void any or all parts of the agreement und may also enforce whatever parts of the agreement
itchooses, In addition, the United States may prosecute the defendant for any and all federal crimes
that the defendant committed related to this vase, including any charges that were dismissed and any
other charges which the United States ugreed pot to pursue. The defendant expressly waives amy

statute of limitations defense and any constitulional or speedy trial or double jeopardy defense to such

ad

 

Case 2:20-cr-00063-DCLC-CRW Document 191 Filed 05/27/21 Page 7of8 PagelD #: 569

 

 

 

 
a prosecotion. The defendant also understands that « violation of this plea agreement by the defendant
does nwt entitle the defendant to withdraw the defendant's guilly plea(s) in this ease.

12 The United States will file a supplement in this case. as required in every case by the
Local Rules of the United States District Count for the Fastern District of Tennessee, even though
there may or may ont be any additional terms. H additional terms are included in the supplement,
they are hereby fully incorporated herein,

13, This plea agreement and supplement constitute the full and complete agreement and
understanding between the parties conceming the defendant's guilty plea to the above-referenced
charge(s), and there are no other agreements, promises, undertakings, or understandings between the
defendant and the United States. The parties understand and agree that the terms of this plea
agreement can be modified only in writing signed by all of the parties and thatainy and all other
promises, representations, and statements whether made before. contemporancous with, or after this
agreement, are null and void.

1 DOUGLAS OVERBEY
UNTTED STATES ATTORNEY

 

 

        

 

 

  

 

 

 

 

5/26/21 By:
Date es .
Moy 2%, 2D, x PNA
Date: KIRK ESTES
Defendant
Me, 22, Zor U/| tS
Date NIKK! HIMEBAUGH!
Attomey forthe Detendant
g

Case 2:20-cr-00063-DCLC-CRW Document 191 Filed 05/27/21 Page 8o0f8 PagelD #: 570

 

 
